DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-10 are allowed. As to claims 1, 8 and 9, references Buhlmann, Moon and Lee have been made of record as teaching an image processing apparatus, comprising: an operation detection unit configured to detect an operation input by a specific operation unit of operation units; a position-and-orientation detection unit configured to acquire a first position of the specific operation unit and a first orientation of the specific operation unit in a three- dimensional space; a communication unit configured to acquire, from an immersive presentation device, a second position of the immersive presentation device and a second orientation of the immersive presentation device; a renderer unit configured to superimpose a first image of the specific operation unit on a spherical image based on the first position, the first orientation, the second position, and the second orientation; and a display control unit configured to: output, to the immersive presentation device, part or entirety of the spherical image as a presentation image; cause the immersive presentation device to display the presentation image; and control the display of the presentation image to reflect the specific operation input, wherein the display of the presentation image is controlled based on the detection of the operation input, and wherein the operation detection unit is further configured to: determine, in the spherical image, first coordinates of a position pointed by a pointer of the specific operation unit.
However, none of the prior art teaches or suggests determine a second image overlaid on the spherical image; and move the second image to the determined first coordinates based on the determination that the second image is overlaid on the spherical image, as presently claimed.




However, none of the prior art teaches or suggests the operation detection unit is further configured to: determine, in the spherical image, first coordinates of a position pointed by a pointer of the specific operation unit; and detect one of an enlargement or a reduction of a second image overlaid on the spherical image, wherein the second image is different from the first image, as presently claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079.  The examiner can normally be reached on M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID H CHU/Primary Examiner, Art Unit 2616